20 A.3d 481 (2011)
UNITED FINANCIAL CASUALTY COMPANY, Petitioner
v.
Denise FORNATARO, Respondent.
No. 500 WAL 2010.
Supreme Court of Pennsylvania.
June 7, 2011.

ORDER
PER CURIAM.
AND NOW, this 7th day of June, 2011, the Petition for Allowance of Appeal is hereby GRANTED. The order of the Superior Court is VACATED, pursuant to Orsag v. Farmers New Century Insurance, ___ Pa. ___, 15 A.3d 896 (2011) (insureds express designation of UIM coverage in insurance application satisfied statutory requirement that insureds election of UIM coverage in amount lower than coverage amount for bodily injury be in writing), and the case is REMANDED to the Superior Court for consideration in accordance with Orsag. Jurisdiction relinquished.